Title: To George Washington from Nathanael Greene, 21 November 1781
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Head Quarters Novembr 21st 1781
                  
                  Your Excellency’s letters of the 16th, 24th and 30th of October containing an account of the operations of the combined Army afford me the highest satisfaction and I beg leave to congratulate Your Excellency again upon this important and happy event.  I contemplate its advantages with infinite satisfaction and feel a relief upon the occasion that is difficult to express.  Count Rochambeau’s stay in Virginia and the march of General St Clair if he arrives spedily I am in hopes will place us upon an eligible footing.  The reduction of Charles Town is an event much to be wished but to be able to cover the Country and confine the Enemy to that place will be a great object.  However I am not without my apprehensions that Sir Henry Clinton will endeavor to push some vigorous operations in this Quarter this Winter to efface if possible their late losses both here and in Virginia.  General Lesly is arrived to take command here, and it is said reinforcements are expected.  I have sent one of my Aids to hasten the march of General St Clair and as Wilmington is evacuated there is nothing to prevent an immediate junction after which if the Enemy’s reinforcements are not very large they shall purchase their advantages at an expensive rate.
                  I would have a return made immediately of the Prisoners of war in this department but Major Hyrne the Commissary of prisoners has lately met with an unhappy fall which has disqualified him for business by disordering his understanding from which I am not a little apprehensive he will never recover.  As soon as it can be done by another hand it shall be forwarded.  But before a general exchange is gone fully into, I wish something decisive may be done respecting Coll Haynes.  As retaliation necessarily involves the whole Continent I wish Your Excellency’s order and the order of Congress thereon.  The latter have signified their approbation of the measures I took.  But as retaliation did not take place immediately nor did I think myself at liberty on a matter of such magnitude but from the most pressing necessity and as the Enemy did not repeat the offer I have been at a loss how to act with respect to the original, not having any Officer of equal Rank with Coll Haynes in my possession.  I am ready to execute whatever may be thought adviseable.  It would be happy for America if something could be done to put a stop to the practice of burning both in the Northern States and here also; and to prevent it here I wrote the enemy a letter on the subject a copy of which I here enclose and if they do not disist I will put the war on the footing I mention.
                  We are on our march for four holes.  Coll Mayum brought off upwards of 80 Convalescent prisoners from one of the Enemy’s Hospitals near Fair Lawn.
                  These and some small skirmishes of little consequence and a few other prisoners are all the changes which have taken place since my letters by Capt. Pierce.  I am happy that Wilmington is evacuated as it leaves North Carolina perfectly at liberty to support this Army and fill up their line.  I am with great respect and attachment Your Excellency’s most obedient humble Servant
                  
                     Nath. Greene
                     
                  
               